UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4615
ERNEST ALEXANDER ANDERSON, a/k/a
Virginia E,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-00-31)

                      Submitted: April 16, 2002

                       Decided: May 3, 2002

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John B. Mann, LEVIT, MANN & HALLIGAN, Richmond, Virginia,
for Appellant. Nancy Spodick Healey, Assistant United States Attor-
ney, Charlottesville, Virginia, for Appellee.
2                    UNITED STATES v. ANDERSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ernest Alexander Anderson pled guilty pursuant to a plea agree-
ment to one count of carrying and using a firearm during and in rela-
tion to a drug trafficking offense, causing death by murder through
the use of the firearm, in violation of 18 U.S.C.A. § 924(j)(1) (West
2000). He was sentenced to 600 months imprisonment followed by
five years supervised release, and a $500 fine. Anderson appeals.
   Counsel for Anderson has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), stating that he has found no meritorious
claims for appeal. Anderson, informed of his right to file a pro se sup-
plemental brief, has not done so. In his brief counsel reviews the con-
stitutional requirements for the guilty plea and sentencing. He states
that his review of the record discloses "no substantial or meaningful"
violations of Fed. R. Crim. P. 11 or Fed. R. Crim. P. 32.
   In accordance with Anders, we have reviewed the entire record in
this case and find no meritorious issues. Therefore, we affirm Ander-
son’s conviction and sentence.
   Counsel moves this court to allow him to withdraw as counsel for
Anderson on the ground that he has found no meritorious issues for
appeal. This court requires that counsel inform his client, in writing,
of the client’s right to petition the Supreme Court of the United States
for further review. If the client requests that such a petition be filed
but counsel believes that it would be frivolous to do so, then counsel
may move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                           AFFIRMED